Citation Nr: 0725368	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  03-07 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
September 1945.  The veteran died in May 2001.  The appellant 
is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

The Board previously adjudicated the appellant's claim in 
April 2004.  The appellant's claims for service connection 
for the cause of the veteran's death and entitlement to 
dependency and indemnification compensation (DIC) under the 
provisions of 38 U.S.C.A. § 1318 were denied.  

The appellant appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
The Court issued an order in the case in October 2006.  The 
Court found that the appellant had abandoned any argument 
with respect to the claim for benefits under 38 U.S.C.A. 
§ 1318.  However, the Court did vacate the Board's decision 
in regard to the claim involving service connection for the 
cause of the veteran's death.  The case was remanded to the 
Board for action consistent with the Court's order.  

The Board wrote to the appellant's attorney in February 2007.  
The appellant was advised that the case was returned to the 
Board by the Court.  She was further advised that she had 90 
days to submit additional evidence or argument in support of 
her claim.  The appellant's attorney responded by saying 
there was no further evidence or argument to be submitted in 
March 2007.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran served on active duty from October 1943 to 
September 1945.  He was wounded severely while serving in 
combat in France in July 1944.  The veteran died in May 2001.  
His certificate of death listed the cause of death as 
carcinoma of the gall bladder with metastasis to the liver.  
Service connection was in effect for residuals of multiple 
gunshot wounds and for postoperative nephrolithiasis, status 
post pyelolithotomy, at the time of the veteran's death.

A review of the claims folder shows that the veteran was 
originally treated for nephrolithiasis in October 1951.  
Nephrolithiasis is a condition marked by the presence of 
renal calculi, i.e., kidney stones.  See Booton v. Brown, 8 
Vet. App. 368, 370 (1995); see also Moffitt v. Brown, 10 Vet. 
App. 214, 216 (1997).  A discharge summary from October 1952 
also documented treatment for nephrolithiasis as well as 
pyelolithotomy.  The summary noted that the veteran said he 
first experienced nephrolithiasis when he was returning to 
the United States in 1944 and that he had it again in October 
1951.

The veteran was granted service connection for 
nephrolithiasis by way of a rating decision dated in November 
1952.  He was given a 10 percent disability rating that 
remained in effect from that time on.  

There are records to show that the veteran received 
additional treatment relating to kidney stones at the VA 
Hospital in Hines, Illinois, between July 1953 and November 
1955.  This is signified by the several copies of Report of 
Hospitalization, VA Form 10-2593, contained in the claims 
folder.  As these are VA records, on remand the RO should 
attempt to obtain the records associated with the treatment 
provided during that period.  

The veteran had submitted a claim for benefits in January 
2001.  Records were obtained from D. K. Fenner, M. D., for 
the period from November 2000 to December 2000, and from S. 
W. Fry, M. D., for the period from November 2000 to January 
2001.  Neither physician made reference to any type of kidney 
disorder in their limited records.  However, the records from 
Dr. Fenner did contain a report of a computed tomography (CT) 
scan done in November 2000.  The report noted evidence of 
cysts in both kidneys.

Dr. Kenner submitted a statement, dated in August 2003, 
wherein he referred to the results of the November 2000 CT 
scan.  He said that he thought the results may fall under the 
category of polycystic kidneys, and that such a condition 
frequently contributes to chronic renal failure.  He said it 
certainly may have been a contributing factor in the 
veteran's overall condition and demise.  Dr. Kenner did not 
relate the finding of polycystic kidneys to the veteran's 
military service and did not say that there was any nexus 
between his earlier treatments for nephrolithiasis and his 
development of kidney cysts.  His comments were that a 
condition diagnosed prior to the veteran's death may have 
contributed to the cause of death.

The appellant also submitted a statement from E. E. Perry, M. 
D., that was received in September 2003.  Dr. Perry signed 
the veteran's certificate of death as the medical examiner.  
He was the physician that determined the veteran's cause of 
death, and listed it as carcinoma of the gall bladder with 
metastasis to the liver.  He made no mention of kidney 
failure on the certificate of death.

In his statement Dr. Perry said that the veteran died of 
multi-system failure due to his carcinoma with multiple 
metastases.  He said that kidney failure was a factor.  
Dr. Perry did not state that the veteran's previous treatment 
for nephrolithiasis was related to the kidney failure.  

The Board noted both statements in its prior decision.  
However, it was determined that there was no evidence to show 
that the veteran's service-connected nephrolithiasis caused 
or substantially or materially contributed to his death.  The 
Court held that the Board was not competent to make this 
determination in the first instance in light of the two 
medical statements.  Accordingly, a medical opinion will be 
solicited on remand.

There are no treatment records for the veteran after January 
2001, particularly any records to show problems with his 
kidneys, other than the November 2000 CT scan, prior to his 
death in May 2001.  The appellant should be asked to provide 
records of the veteran's treatment since January 2001 or 
authorize the RO to obtain the records.

Finally, the Court very recently issued a decision regarding 
38 U.S.C.A. § 5103(a) notice in cases involving claims for 
DIC benefits.  See Hupp v. Nicholson, No. No. 03-1668, 2007 
WL 2047861 (Fed. Cir. July 18, 2007).  The Court held that 
section 5103(a) notice for a DIC case must include (1) a 
statement of the conditions, if any, for which a veteran was 
service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  

On remand, the RO will be able to provide notice to the 
appellant that complies with the decision in Hupp.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), and the decision in 
Hupp, are fully complied with and 
satisfied.  See 38 C.F.R. § 3.159 (2006).  

2.  The RO should contact the appellant 
and ask if there are any additional 
medical records regarding the veteran's 
treatment from January 2001 to May 2001.  
If so, she should be asked to either 
provide the records or authorize the RO 
to obtain the records.  

3.  The RO should attempt to obtain the 
VA records associated with the veteran's 
treatment from July 1953 to November 
1955.  If the records still exist but 
have been retired, they must be recalled.

4.  Upon completion of the above 
development, the RO should obtain a 
medical opinion from a physician at the 
local VA medical center (VAMC).  The 
veteran's claims folder, and a copy of 
this remand, must be provided to the 
examiner.  The examiner should review the 
claims folder and note such review in the 
examination report.  

The examiner is advised that the veteran 
was service connected for nephrolithiasis 
based on treatment provided to him in the 
1950's.  There is no medical evidence of 
treatment for the disorder since that 
time, unless additional evidence is added 
to show such treatment.  His certificate 
of death lists the cause of death as 
carcinoma of the gall bladder with 
metastasis to the liver.  However, 
statements from Dr. Fenner and Dr. Perry 
imply that there may be a connection 
between the veteran's service-connected 
nephrolithiasis and the development of 
kidney cysts and kidney failure.  
Dr. Perry, who signed the certificate of 
death, has said that kidney failure was a 
factor in the veteran's death.

The examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent probability or greater that 
the veteran's nephrolithiasis could be 
considered to have: 1) caused his kidneys 
to develop kidney cysts; 2) caused kidney 
failure; 3) or aggravate an underlying 
condition that resulted in the 
development of kidney cysts or kidney 
failure?  The examination report must 
include a complete rationale for all 
opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant, and her attorney, should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the appellant until she is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
David P. Havelka
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


